COXE) District Judge,
(after stating tlie facts as above.) I cannot think that the appellant is right in his contention that the limiting clause, “any of the foregoing which are not edible,” has no application to spices. There is no reason for excepting spices which does not apply with almost equal force to each of the other enumerated articles. They are all “foregoing.” The statute, therefore, so far as it relates to the present controversy, should read as follows:
“Spices, not edible and in a crude state, and not advanced in value or condition, by refining or grinding, or by other process oí manufacture, and not specially provided for in this act.”
A spice entitled to free entry under this paragraph must, thex*c-fore, possess the following qualities: First, not edible; second, crude; third, not advanced in value or condition; fourth, not elsewhere provided for. The appraisers do not in terms decide whether the appellant’s importation is, eo nomine, provided for under paragraph 326; but, in other respects, they find that it possesses all the requirements necessary to a position on the free list save one, — it is edible. An edible spice is not free. Congress has recognized the existence of an edible spice not only by providing for spices which are not edible, but by levying duties (paragraphs 713-720) upon certain spices which, clearly, must he considered as edible. The adjective “edible” found in this connection must be considered as a relative term qualified somewhat by the noun which follows it. As applied to spices it means a spice which is eaten as spices are eaten; namely, as a sauce, a condiment, a relish, not as a food product, capable of sustaining life. We speak of edible fruits and edible meats; we also speak of edible oils and edible salts; but no one supposes that the adjective is used in the same sense regarding all of these, or that when so used it is intended to convey the idea that the salt and oil are eaten in the same manner as the fruit and meat. It is fair to assume that this distinction was in the legislative mind when the tariff law was enacted. If the word has this significance in paragraph 560 the decision of the board should not be disturbed. The burden was on the importer to establish the allegation of the protest that the bird pepper imported by him was not edible. The appraisers’ decision, in substance, is that he failed to sustain this burden, not having satisfied them that Ms merchandise was not edible. The finding that the peppers in question are edible is not so clearly against the weight of evidence as to justify the court in setting the decision aside. ■ Affirmed.